  Case 2:19-cv-02000-WDK-AFM Document 10 Filed 04/15/19 Page 1 of 1 Page ID #:28


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

 Case No.         CV19-2000 WDK (AFMx)                                 Date     April 15, 2019
 Title            United States of America v. Joseph D. Rista


 Present          The Honorable William D. Keller, Senior United States District Judge
                Stephen Montes Kerr                                        None
                 Courtroom Deputy                                      Court Reporter

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                       None                                                   None
 Proceedings:            (In Chambers) ORDER REFERRING MATTER TO ADR
                         COORDINATOR FOR SETTLEMENT CONFERENCE


      Pursuant to Local Rule 16-15.1 et seq., the parties in all civil cases must participate
in an alternative dispute resolution (ADR) process prior to trial.

      The Court has reviewed the complaint and answer, and refers this matter to the
Court’s ADR Coordinator, (213.894.1215), for a settlement conference. The settlement
conference must occur no later than ninety (90) days from the date of this order.

       In addition, the parties shall file a joint report indicating whether the case settled,
or not, no later than seven (7) days after the settlement conference is completed.

         SO ORDERED.

cc: ADR Coordinator
                                                      Initials of Preparer              SMO




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                Page 1 of 1
